     Case: 4:20-cv-01294-RLW Doc. #: 1 Filed: 09/21/20 Page: 1 of 9 PageID #: 1
 RECE\VED
   SEP   21 2020
 U.S. Dictrict Court                    UNITED STATES DISTRICT COURT
Eastern District of MO
                                        EASTERN DISTRICT OF MISSOURI
                                           ~~~~~~~~~
                                                           DIVISION


                                                            )
                                                            )
                                                            )
      Plaintiff(s),   0c Sn.\oro'-   \-\udsol'I             )
                                                            )
    v.                                                     )        Case No.   ~~~~~~~~




                                                           )            (to be assigned by Clerk of District Court)
                                                           )
                                                           )
                                                           )       JURY TRIAL DEMANDED
                                                           )
                                                           )          YESJZ[         NOD
     Defendant(s). (Enter above the full name(s)           )
     of all defendants in this lawsuit. Please             )
     attach additional sheets if necessary.)               )


                            EMPLOYMENT DISCRIMINATION COMPLAINT

             I.       This employment discrimination lawsuit is based on (check only those that apply):


     J       Title VII of the Civil Rights Act of 1964, .as amended, 42 U.S.C. §§ 2000e, et seq., for
             employment discrimination on the basis of race~ color, religion, gender, or national origin.
             NOTE: In order tq hring suit in federal district court under Title VII, you mustfirst obtain
             a right-to-sue le_tt.er from the Equal Employment Opportunity Commission.

             AgeDiscriminl',ltton in EmploymentActofl967, as amended, 29.U.S.C.·§§ 621, et seq., for
             employment d!sc~imination on t~e }?asis of age (age 40 or older).                       ·.
           · NOTE: In order. to bring suit in fede.r~l .district court Zfnde.r-_ the A~e Discrimination in
             Employment ;.let, ·you must first file charges with the Equal Employment Opportu1:lity·
             Commission. ·

            Americans with Disabilities Act of 1990, as amended, 4~ U.S.C ...§§ 12101, et seq.;
            for employment discrimination ori the basis of disability. · ·
            NOTE: In order to bring suit in federal disirict court under ihe Americans with
            Disabilities Act, you must first obtain a right-to-sue letter from the Equal Employment
            Opportunity Commission.
Case: 4:20-cv-01294-RLW Doc. #: 1 Filed: 09/21/20 Page: 2 of 9 PageID #: 2




      Rehabilitation Act of 1973, as amended, 29 U.S_.C. · §§ 701, et seq., for employment
      discrimination on the basis of a disability by ai:i employer which constitutes a program or
      activity receiving federal financial assistance.
      NOTE: In order to bring suit in federal district court under the Rehabilitation Act of1973,
      you mustfirst file charges with the appropriate Equal Employment Office representative or
      agency.

      Other (Describe)




                                                PARTIES

     2.     Plaintiff's name: -~•.....                              - H_1.t=d~So1~--------------
                                 J;....e ...... .,8.,_,D<r-ca+=-'-'-__

            Plaintiff'saddress:    4244 ~c..+iri.f drive..
                                             Street address or P.O. Box


                                             City/ County/ State/Zip Code


                                            Area code and telephone number

     3.     Defendant's name:     --3<--'-"'t"'u"""oe~L~>~r._c._,- - - - - - - - - - - - - - -
            Defendant's address:    _....:..1_4_5....:..13>..--:.f'l\ot'-........;...:.....:..'ll=e.t,__=S-l-<'_,__~_e.::_:\--_ _ _ _ _ _ _ _ _ __
                                            Street address or P.O. Box                                  ·•

                                            City/County/State/ Zip Code                                ,        ·


                                           Area code and telephone number
                    .                                .
NOTE: IF THERE ARE ADDITIONAL PLAINTIFFS OR DEFENI;>ANTS, PLEASE ·
P~OVIDE THEIR NAMES, ADDRESSES AND TELEPHONE NUMBERS ON A
SEPARATE SHEET OF PAPER.


                                                         2
 Case: 4:20-cv-01294-RLW Doc. #: 1 Filed: 09/21/20 Page: 3 of 9 PageID #: 3




          4.     If you are claiming that the discriminatory conduct occurr~d at a different location,
  please provide the following information:
   4~2.0 forc..S\-- Q~ · AN"""'L        ~~111 l.0\-\~S
  (Street Address)                    (City/County)               (State) (Zip Code)

            5.         When did the discrimination occur? Please give the date or time period:




                                      ADMINISTRATIVE PROCEDURES

           6.          Did you file a charge of discrimination against the   defe~dant(s)   with the Missouri

 Commission on Human Rights?

               f7.]   Yes      Date filed:    3/ 30 /   2.0W

           __Q_No

           7.          Did you file a charge of discrimination against the defendant(s) with the Equal

 Employment Opportunity Commission or other federal agency?

            /Z        Yes    Date filed: _ _      . . =2.0~20-'=-------
                                            3_._/.32'--'-/


          8.          Have you received a Notice of Right-to-Sue Letter?

                      _fZL_Yes                                 LJ     No

If yes,   ple~e atta~h      a copy of the letter to this complaint.

          9. ·.       If
                      .
                         you are claiming. age discrimination, check one of the following·:
                                                                                        .


          _ _ 60 days or more haye passed since I filed my charge of age discriminati~n with the

Eq.uaI. Employmerit Opportunity Commission.

          _:f_fewer than 60 days h~ve passed since I filed my charge of age discrii:nination with the

Equal Employment Opportunity Commission.


                                                        3
Case: 4:20-cv-01294-RLW Doc. #: 1 Filed: 09/21/20 Page: 4 of 9 PageID #: 4




                                 NATURE OF THE CASE

     I 0.    The conduct complained of in this lawsuit involves (check only those that apply):

                   failure to hire me

             _j_ termination of my employment
             _ _ failure to promote me

            - - . failure to accommodate my disability

            _ _ terms and conditions ofmy employment differ from those ofsimilar employees

                   retaliation

                   harassment

            _ _ other conduct (specify):




      Did you complain about this same conduct in your charge of discrimination?

            Jll_Yes                                L.J   No




                                             4
      Case: 4:20-cv-01294-RLW Doc. #: 1 Filed: 09/21/20 Page: 5 of 9 PageID #: 5




             11.     I believe that I was discriminated against because of my (check all that apply):

                              race

                              religion

                              national origin

                              color

                              gender

                              disability
'·.
                              age (birth year is:

                              other:



             Did you state the same reason(s) in your charge of discrimination?



              12.      State here, as briefly and clearly as possible, the essential facts of your claim.
      Describe specifically the conduct that you believe is discriminatory and describe how each defendant
      is involved in the conduct. Take time to organize your statement; you may use numbered paragraphs
      if you find it helpful. It is not necessary to make legal arguments, or to cite cases or statutes.

      T~ pe. a o11   P3· to




      (Continue to page 6, if additional space is needed.)


                                                       5
   Case: 4:20-cv-01294-RLW Doc. #: 1 Filed: 09/21/20 Page: 6 of 9 PageID #: 6



My name is JeBryant Hudson and I am a former employee of Square Inc. I was employed with
Square from october 2018 until I was discharged around september 11th 2019.
My most recent position was Customer Support Advocate and my most recent supervisor was
Brianna Little.

In or around September 2019, I made a public religious post on my social media page
(facebook) and shortly thereafter, I was terminated. The activities on my facebook page include
black community upliftment and inner city security. The organization that I was apart of was the
Nation of Islam and I identify as a Black Muslim. Our values are based on freedom, justice, and
equality.

On September 10th Human Resources April Powell said that I violated a company policy, but
she could not tell me what policy I violated. April stated that she watched me for 2 months
breaking policy. Before my termination I would have weekly 1-on-1's with my supervisor and no
such violations were mentioned. Before I left, April teared up and I was escorted out by security.

 Usually April & I were very cordial, however I noticed her distancing herself and avoiding me in
interactions. Also, My supervisor began to push back 1-on-1 's frequently, and her reasoning
was that she was "too busy" therefore she would have to reschedule.

Also, the CEO Jack Dorsey came to St.Louis to talk to our office for a company meeting. I was
unable to attend because I was made to work along with a few others while the rest of the
company attended the meeting.

I beleive that I have been discriminated against because of my religion in that I was discharged
for being in the Nation Of Islam being a Black Muslim. This violated my civil rights under Title
VII of the civil Rights act of 1964, as amended.
 Case: 4:20-cv-01294-RLW Doc. #: 1 Filed: 09/21/20 Page: 7 of 9 PageID #: 7




         13.     The acts set forth in paragraph 12 of this complaint:

                rr      are still being committed by the defendant.

                 _0_ a~e no longer being committed by the defendant.
               -JZL may still be being committed by the defendant.
                                       REQUEST FOR RELIEF

         State briefly and exactly what you want the Court to do for you. Make no legal arguments;

 cite no cases or statutes.   Pr:tH-t-d. oo nt"f. t- 1:>3, n.s




         14.    Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of
my knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existiqg law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or·discovery; and (4) the complaint otherwise complies with the requirements
of Rule




                                                     7
   Case: 4:20-cv-01294-RLW Doc. #: 1 Filed: 09/21/20 Page: 8 of 9 PageID #: 8




How I would like the court to help is the recoupment of damages totaling $3,000,000 for:



   1.   Missed wages due to termination- $750,000
   2.   Employment gaps-$750,000
   3.   Employment reputation being tarnished-$750,000
   4.   Emotional Distress-$750,000
 Case: 4:20-cv-01294-RLW Doc. #: 1 Filed: 09/21/20 Page: 9 of 9 PageID #: 9




       I agree to provide the Clerk's Office with any changes to my address where case-related

papers may be served. I understand that my failure to keep a current address on file with the Clerk's

Office may result in the dismissal of my case.

       I declare under penalty of perjury that the foregoing is true and correct.

                      Signed this                  ~c.ph.m=i:....:.-=-'-''"""b-"'-c.r-----~ 2020
                                    ff. 4li day of__

                      Signature of Plaintiff     ~~~~~J----
                                                         '-------'~=-·__,,__...~=---"------




                                                   8
